DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
EXAMINER'S AMENDMENT
Examiner notes some of the amendments by applicant were not underlined.  The application has been amended as follows: 

14. A catch head comprising:
a receiving optic configured to focus a wavelength combined beam that includes a first beam
having a first wavelength and a second beam having a second wavelength;
a beam separator configured to separate the wavelength combined beam into the first beam
and the second beam; and
a photodetector configured to detect an optical power of light in the first and second
wavelengths, the photodetector being a dual band detector including:
a first photodetector layer configured to (i) detect light at the first wavelength and (ii)
transmit, as a transmitted signal, laser light at the second wavelength; and
a second photodetector layer configured to detect the transmitted signal.

Allowable Subject Matter
Claims 1-20 are allowed. The examiner acknowledges the amendments filed 4/27/22 have overcome the rejections and/or objections set forth in the office action mailed 2/4/22. The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a first optical fiber having a proximal end and a distal end, the first optical fiber optically coupled to the first tunable diode laser at the proximal end, the first optical fiber not supporting a fundamental mode at the second wavelength; a second optical fiber having a proximal end and a distal end, the second optical fiber optically coupled to the second tunable diode laser at the proximal end, the second optical fiber not supporting a fundamental mode at the first wavelength”, in combination with the rest of the limitations of claim 1.

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a first single-mode optical fiber that supports a first fundamental mode at a first wavelength and not supporting a second fundamental mode at a second wavelength; a second single-mode optical fiber that supports the second fundamental mode at the second wavelength and not supporting the first fundamental mode at the first wavelength”, in combination with the rest of the limitations of claim 8.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a first photodetector layer configured to (i) detect light at the first wavelength and (ii) transmit, as a transmitted signal, laser light at the second wavelength; and a second photodetector layer configured to detect the transmitted signal”, in combination with the rest of the limitations of claim 14.

As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious “ a first single-mode optical fiber that supports a first fundamental mode at the first wavelength and not supporting a second fundamental mode at the second wavelength, a distal end of the first single-mode optical fiber being stripped of its coating; a second single-mode optical fiber that supports the second fundamental mode at the second wavelength and not supporting the first fundamental mode at the first wavelength,”, in combination with the rest of the limitations of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877